
	
		I
		112th CONGRESS
		1st Session
		H. R. 3549
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2011
			Mr. Bachus (for
			 himself and Mr. Duffy) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the Ethics in Government Act of 1978 to require
		  Members of Congress to place their stocks, bonds, commodities futures, and
		  other forms of securities in a blind trust.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Blind Trust Act of
			 2011.
		2.Requirement of
			 Members of Congress to use blind trustThe Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended by inserting after section 101 the following new
			 section:
			
				101A.Members of
				Congress required to establish a blind trust
					(a)RequirementEach Member of Congress shall place all of
				such person’s stocks, bonds, commodities futures, and other forms of
				securities, including securities held jointly with such person’s spouse, in a
				qualified blind trust (as defined in section 102(f)(3)).
					(b)ExclusionSubsection (a) shall not apply to the
				financial interests or benefits described under section 102(i).
					(c)Timing and
				extension
						(1)In
				generalEach Member of Congress shall comply with subsection (a)
				not later than 30 days after taking office, or in the case of a person who is a
				Member of Congress on the date of enactment of the
				Congressional Blind Trust Act of
				2011, not later than 30 days after such date of enactment.
						(2)ExtensionA
				Member of Congress may file, with the Clerk of the House of Representatives in
				the case of a Representative or Delegate of Congress and the Resident
				Commissioner from Puerto Rico, and with the Secretary of the Senate, in the
				case of a Senator, for an additional 30-day extension to comply with subsection
				(a).
						(d)Civil penalty
				for failure To complyThe
				Attorney General may bring a civil action in any appropriate United States
				district court against any Member of Congress who knowingly and willfully fails
				to comply with subsection (a) by the end of the time period specified in
				subsection (c). The court in which such action is brought may assess against
				such person a civil penalty not to exceed
				$50,000.
					.
		
